OPINION

Per Curiam:

Respondents sought and recovered damages which resulted from appellant’s breach of a commitment to loan money to finance the construction of respondents’ home. Appellant contends this was error. We disagree.
The district court’s finding of detrimental reliance is supported by substantial evidence, and, thus, we will not disturb it on appeal. Alves v. Bumguardner, 91 Nev. 799, 544 P.2d 436 (1975); County of Clark v. Lucas, 91 Nev. 263, 534 P.2d 499 (1975).
Other contentions by appellant are without merit, and we need not consider them.
Affirmed.